Corrigan, J.
A single question under the law of search and seizure is presented in this appeal. Appellant frames the issue as follows:
*103“When police officers stop an automobile for failure to have a license plate light and arrest two of the three occupants on outstanding traffic warrants, they may not * * * then search the automobile under the guise of an ‘inventory for safekeeping’.’ When two pistols are subsequently found under the arm rest of the car, during such an inventory search, they should be suppressed as having been obtained in violation of the Fourth Amendment’s prohibition against unreasonable searches and seizures.”
At the threshold, we observe that, here, we are dealing with a warrantless search of an automobile and that: “Automobiles, because of their mobility, may be searched without a warrant upon facts not justifying a warrantless search of a residence or office.” Dyke v. Taylor Implement Mfg. Co. (1968), 391 U. S. 216, 221. “For this reason, what may be an unreasonable search of a house may be reasonable in the ease of a motorcar. * * * But even in the case of motorcars, the test still is, was the search unreasonable. ” Preston v. United States (1964), 376 U. S. 364, 366.
The facts show that the police officers had information from a police bulletin that the car in which appellant was a passenger fitted the description of a car used in recent robberies; that the arrest of appellant on an outstanding traffic warrant was a valid arrest, even though not made for the reason the ear was stopped initially.
On those facts, it is apparent that the weapons seized were not the fruit of the crime for which appellant was arrested. However, fruits of a crime are not the only predicate upon which a search of a car incident to a lawful arrest can be justified as being reasonable. This was recognized in Preston, supra (376 U. S. 364, 367), where, in speaking of search and seizure incident to a lawful arrest, the court said:
“Unquestionably, when a person is lawfully arrested, the police have the right, without a search warrant, to make a contemporaneous search of the person of the accused for weapons or for the fruits of or implements used to commit the crime. Weeks v. United States, 232 U. S. 383, *104392 (1914); Agnello v. United States, 269 U. S. 20, 30 (1925). This right to search and seize without a search warrant extends to things under the accused’s immediate control, Carroll v. United States, supra, 267 U. S., at 158, and, to an extent depending on the circumstances of the case, to the place where he is arrested. Agnello v. United States, supra, 269 U. S., at 30; Marron v. United States, 275 U. S. 192, 199 (1927); United States v. Rabinowitz, 339 U. S. 56, 61-62 (1950). The rule allowing contemporaneous searches is justified, for example, by the need to seize weapons and other things which might be used to assault an officer or effect an escape, as well as by the need to prevent the destruction of evidence of the crime—things which might easily happen where the weapon or evidence is on the accused’s person or under his immediate control.”
In Terry v. Ohio (1968), 392 U. S. 1, 22, the court noted that in the interest of crime prevention and detection “ * * * a police officer may in appropriate circumstances and in an appropriate manner approach a person for purposes of investigating possibly criminal behavior even though there is no probable cause to make an arrest.” At page 24, the court said: “When an officer is justified in believing that the individual whose suspicious behavior he is investigating at close range is armed and presently dangerous to the officer or to others, it would appear to be clearly unreasonable to deny the officer the power to take necessary measures to determine whether the person is in fact carrying a weapon and to neutralize the threat of physical harm.”
Although Terry did not involve an automobile search, it was applied by the Supreme Court to such a case in Adams v. Williams (1972), 407 U. S. 143, 32 L. Ed. 2d 612. In that case, a police officer in his cruiser was told by an informant that “an individual seated in a nearby vehicle was carrying narcotics and had a gun at his waist.” When the occupant of the car, upon being asked by the officer to open the door, refused to comply but rolled down the window, the officer reached into the car and removed the loaded *105revolver from defendant’s waistband. The defendant was then arrested for unlawful possession of the pistol. Subsequently, after other officers arrived, a search was made by the officers, “and in the car * * * they found a machete and a second revolver hidden in the automobile,” as well as heroin on defendant’s person.
The court held that “* * * the arrest on the weapons charge was supported by probable cause, and the search * * * of the car incident to that arrest was lawful,” citing Brinegar v. United States (1949), 338 U. S. 160, and Carroll v. United States (1925), 267 U. S. 132. (Emphasis added.) Thus, the fruits of the search were admissible in evidence at defendant’s trial.
As noted in Chambers v. Maroney (1970), 399 U. S. 42, 48, Carroll held that “* * * automobiles and other conveyances may be searched without a warrant in circumstances that would not justify the search without a warrant of a house or an office, provided that there is probable cause to believe that the car contains articles that the officers are entitled to seize.”
Although we recognize that in Adams the holding in Terry was applied to validate the initial arrest rather than seizure of the items from the ear, we note that the facts surrounding the search in Adams are similar to the facts here in that in both instances there was apparently no immediate danger that the person arrested would remove the weapon from the car and use it. Here, the search of the car was conducted by the officer after the occupants were outside the car. In Adams, the “search incident to * * * arrest” was conducted after other officers arrived.
We are of the opinion that the totality of the circumstances confronting the police officers when the arrest was made—the ski masks, the police-band radio, and the knowledge that the car fitted the description of a ear used in recent robberies—-“were sufficient to warrant a prudent man in believing that the * * * [suspect] had committed or was committing an offense” (Beck v. Ohio [1964], 379 U. S. 89, 91), and to justify a belief that the appellant was “armed *106and presently dangerous to the officer or to others” and that “it would * * * be clearly unreasonable to deny the officer the power to take necessary measures * * * to neutralize the threat of physical harm. ’ ’ Terry v. Ohio, supra (392 U. S. 22), at page 24.
Thus, we conclude that it was reasonable for the officers, at the time of appellant’s arrest, to make a contemporaneous search of the person of the accused for weapons and that such right to search extended to the car. Preston v. United States, supra (376 U. S. 364); Carroll v. United States, supra (267 U. S. 132).
In view of our conclusion that the search of the car incident to lawful arrest was reasonable and not violative of appellant’s rights under the Fourth Amendment, we find' it unnecessary to pass on the state’s contention that the search was justified for the purpose of inventorying the contents of the vehicle for safekeeping.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill, C. J., Schneider, Stern and Leach, JJ., concur.
Herbert, J., concurs in the opinion and judgment.
Brown, J., dissents.